DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 
Amendments to the claims are acknowledged. Cancellations of claim 9, 10, 15 and 16 are acknowledged. New claim 23 is also acknowledged. 

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are independent or distinct, each from the other because: The originally presented invention and the newly presented claim 23 are directed to related devices. In the instant case, the inventions as claimed are have a materially different design, mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Interpretation
The examiner notes that claims 1-8, 11-14, 21 and 22 are directed to a “system,” which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding the newly presented limitation, “wherein the controller is configured to selectively start up the first sample analyzer by sending a start-up command to the first analysis controller in accordance with a start-up setting and/or the second sample analyzer by sending the start-up command to the second analysis controller in accordance with the start- up setting” in claim 1, the examiner notes that the limitation means that only one of: (1) wherein the controller is configured to selectively start up the first sample analyzer by sending a start-up command to the first analysis controller in accordance with a start-up setting; or (2) wherein the controller is configured to selectively start up the second sample analyzer by sending the start-up command to the second analysis controller in accordance with the start- up setting, is a required for the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is unclear. It is unclear which one of the sample transport unit is being referenced by the limitation: “the sample transport unit” in line 4. 
Regarding claims 2, 3, 8 and 13, it is unclear how the claims are further structurally limiting. The limitation “to receive…” is purely directed towards applicant’s intended function/use of the controller if it were used with an unclaimed structure including the settings/data which is capable of transmitting to the controller. The claims are not further structurally limiting and have not patentable weight.  
	In response to applicant’s remark in page 10, the examiner notes to applicant that the MPEP also states that functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
	The examiner fully understands that there is nothing inherently wrong with defining some part of an invention in functional terms, and that functional language does not, in and of itself, render a claim improper. However, how much weight a functional recitation carries depends on how the claimed structures is presented/defined. 
In claims 2, 3, 8 and 13, the functional recitations purely worded as and directed towards applicant’s intended function/use of the controller if it were used with an unclaimed structure including the settings/data, which is capable of transmitting the settings/data to the controller; or if it were used by an operator capable of inputting operative information including settings. 
The claimed controller, in view of the specification, is directed towards a processor/computer device, which can be programmed to perform all kinds of tasks. **At least something along the line of current claim 6 should be part of claims 1-8 and/or 13. 
The same/similar rational applies to claims 4 and 5. The recitations: “electricity is supplied to the control board at start-up of the first sample analyzer;” “performs an initial operation after start-up; and the initial operation includes at least one of a cleaning operation and a background check of the first set of measurement units,” are purely worded as and directed towards applicant’s intended function/use of the controller if it were used with a structure(s) not recited/claimed in the claims. 
	**Claims 6 and 7 are unclear. It is unclear if applicant intends for the information limitations and/or the process limitations regarding the information to be part of the claimed subject matter. The recitation: “a storage unit configured to store…” (as opposed to “a storage unit storing”) is purely directed towards applicant’s intended use of the storage unit.  The recitation indicates that the information or the process limitations regarding the information are not part of the claimed subject matter. The information limitations and/or the process limitations regarding the information have not patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US 20170317900). 
Regarding claims 1-8, 11-14, 21 and 22, Kihara discloses a sample analysis system (chromatograph analyzing device system: 10) comprising: 
at least one sample analyzers for measuring samples (The analysis program for the “chromatograph analyzing device” 12 is stored and run from the "personal computer for analysis" 13. A pair of a “chromatograph analyzing device” 12 and a "personal computer for analysis" 13 is therefore considered to represent a single sample analyzer (paragraph 30, figure 1 discloses that there are multiple pairs connected to the “network.”);
a controller (paragraph 36) configured to remotely connect via “server” 14 to "personal computer for analysis” 13, i.e. to remotely connect to a sample analyzer. The computer used for the remote connection is considered to be a controller, because it controls the sample analyzer) that is communicably connected to the plurality of sample analyzers (paragraph 30, figure 1) and that is configured to control start-up of the plurality of sample analyzers (The prior art device is capable of remotely connecting to and start up any of the plurality of “personal computers for analysis” 13.); wherein the controller is configured to selectively start up a sample analyzer among the plurality of sample analyzers. 
[0032] As shown in FIG. 3, the personal computer for analysis 13 includes, in addition to a central processing unit (CPU) 31 and a storage unit 32, an interface (I/F) 33 with the network 11 and an interface (I/F) 34 with a display, an input device and an external storage device and the like. The storage unit 22 stores a function table creating program 35 described later. The configuration of the server 14 is substantially the same as this configuration. Graphical presentation for user selection/inputs; showing time table such as calendar was well known at the time of the invention (most if not all computer devices at the time of invention includes such features). 
Regarding the newly presented limitation in claim 1, “wherein the controller is configured to selectively start up the first sample analyzer by sending a start-up command to the first analysis controller in accordance with a start-up setting and/or the second sample analyzer by sending the start-up command to the second analysis controller in accordance with the start- up setting,” the examiner notes that the limitation means that only one of: (1) wherein the controller is configured to selectively start up the first sample analyzer by sending a start-up command to the first analysis controller in accordance with a start-up setting; or (2) wherein the controller is configured to selectively start up the second sample analyzer by sending the start-up command to the second analysis controller in accordance with the start- up setting, suffices the claim. 
Note from previous action: In page 7 of the remark in the response filed on 12/27/21, applicant stated that in the currently claimed invention/embodiment, “the has an advantage in that the controller does not need to be connected to each of measurement units… the configuration can reduce a number of the connections to the controller.” However, the examiner notes that current claims positively recites that the controller is connected to the first and the second sample analyzers via the first and the second analysis controller of the first and the second sample analyzers. The examiner fails to see the advantage being reflected in the claims. 
Kihara does not explicitly state that the controller may control another analysis device. However, Kihara discloses a controller capable of starting specific or specified analyzer among analyzers, i.e. selecting/choosing. Duplication of essential working parts of a system involves routine skill in the art. Having a single controller for starting up at least one or multiple of devices connected to the same controller eliminates the need for having a controller for each device. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
Regarding claims 21 and 22, Kihara does not explicitly disclose that the disclosed analyzer start-up protocols may be applied to analyzers other than the disclosed chromatograph system. However, the examiner respectfully submits that the start-up protocols taught by Kihara can be applied to any devices. The operability of the start-up protocols taught by Kihara would not be compromised by applying the protocol to devices other than the analyzer device taught by Kihara. 
Use of known technique to improve similar devices is part of ordinary skill in the art. Applying a known technique to a known device ready for improvement only yield predictable results. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Response to Arguments
Applicant's arguments filed on 7/13/22 have been fully considered. 
Amendments to the claims are acknowledged. 
Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/21/22